******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     HARBORSIDE CONNECTICUT LIMITED
       PARTNERSHIP v. ARLENE WITTE
                (AC 38212)
                 Lavine, Prescott and Bishop, Js.
     Argued October 25—officially released December 27, 2016

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Anne Jasorkowski, with whom, on the brief, was
Angelo Maragos, for the appellant (plaintiff).
 Miguel A. Almodo´var, for the appellee (defendant).
                           Opinion

  LAVINE, J. The plaintiff, Harborside Connecticut
Limited Partnership, appeals from the judgment of dis-
missal rendered in favor of the defendant, Arlene Witte.1
On appeal, the plaintiff claims that the trial court (1)
misconstrued the allegations of the complaint as claims
against the estate of William Witte (decedent),2 thus
depriving the court of subject matter jurisdiction, and
(2) abused its discretion by failing to hold an evidentiary
hearing to establish jurisdictional facts. We affirm the
judgment of the trial court.
  On November 17, 2014, the plaintiff served the defen-
dant with a two count complaint, alleging conversion
and unjust enrichment. The allegations of the complaint
control our resolution of the plaintiff’s claims on appeal.
See May v. Coffey, 291 Conn. 106, 108, 967 A.2d 495
(2009) (in reviewing ‘‘trial court’s decision to grant a
motion to dismiss, we take the facts to be those alleged
in the complaint, including those facts necessarily
implied from the allegations, construing them in a man-
ner most favorable to the pleader’’ [internal quotation
marks omitted]).
   The complaint alleged, in relevant part, that the plain-
tiff is ‘‘a chronic care and convalescent facility’’ (nursing
home) in Hamden. On or about August 31, 2013, the
decedent was ‘‘readmitted’’ to the nursing home at
which time the [p]laintiff provided him with room and
board and ‘‘general nursing care and assistance with
daily living activities’’ (services). The decedent
remained in the nursing home from August 31, 2013
through April 4, 2014, the date of his death. The com-
plaint also alleged that no probate estate had been
opened for the decedent.
   ‘‘Upon information and belief,’’ the plaintiff alleged
that the decedent had a long-term care policy of insur-
ance (insurance policy) provided by John Hancock
Insurance (insurer) that provided benefits for the ser-
vices the plaintiff had provided to the decedent. In order
for the insurance policy ‘‘to pay’’ benefits, the plaintiff
had to provide services to the decedent and, thereafter,
bill the insurer, after which ‘‘payment would be made
and or sent to the defendant . . . .’’3 The plaintiff sub-
mitted an invoice to the insurer for services it had
provided to the decedent from January 1, 2014 through
March 31, 2014. ‘‘Upon information and belief,’’ the
insurer ‘‘issued payment to the defendant for [services]
rendered by the plaintiff and she never forwarded the
payment to the plaintiff for the period covering January
1, 2014 through March 31, 2014.’’ The defendant
‘‘retained the payment or payments from the’’ insurer.
  The complaint further alleged that in March, 2014,
the defendant ‘‘issued a check in the amount of
$34,200.00 to the plaintiff, in an attempt to pay for the
care and services provided between January 1, 2014
through March 31, 2014.’’ The plaintiff presented the
defendant’s check for payment, but its payment was
refused due to insufficient funds. The plaintiff informed
the defendant that her check had been returned and
asked her to issue another check. The defendant failed
to do so. The plaintiff further alleged that it provided
services to the decedent, ‘‘which led to the issuance of
the insurance’’ benefits under the insurance policy and
that the benefits belonged to it or should have been in
its possession.
   On the basis of the foregoing allegations, the plaintiff
alleged in count one that it had been damaged and that
the defendant is liable for conversion of funds. In count
two, the plaintiff alleged that it had rendered services
to the decedent with the expectation that it would be
paid for its services and that the insurer had paid bene-
fits under the insurance policy. The defendant received
the proceeds of the insurance policy and has been
unjustly enriched in the amount of $34,200. The plaintiff
alleged that it had been harmed.
   In response to the complaint, the defendant filed a
motion to dismiss, claiming that the court lacked sub-
ject matter jurisdiction over the plaintiff’s claims
because the complaint alleged a personal debt owed
by the decedent for the services the plaintiff had pro-
vided him. The defendant claimed that original jurisdic-
tion of claims against a decedent is in the Probate Court
pursuant to General Statutes § 45a-98. The plaintiff
objected to the motion to dismiss, arguing that its claims
sounded in conversion and unjust enrichment and that
the Probate Court is not empowered to adjudicate such
claims. The trial court heard the parties’ arguments at
short calendar on April 13, 2015, and issued its decision
granting the defendant’s motion to dismiss on July
14, 2015.
   In its thoughtful memorandum of decision, the court
summarized the factual allegations of the plaintiff’s
complaint and discussed, in general, the relevant princi-
ples regarding the organization of the courts of this
state. It noted that the Superior Court is a constitutional
court of general jurisdiction; see State v. Cruz, 155
Conn. App. 644, 648, 110 A.3d 527 (2015); but that it
does not have original jurisdiction over the estates of
deceased persons. General Statutes § 51-164s provides
in relevant part: ‘‘The Superior Court shall be the sole
court of original jurisdiction for all causes of action,
except such actions over which the courts of probate
have original jurisdiction, as provided by statute. . . .’’
General Statutes § 45a-984 sets forth the general powers
of the Probate Court, which include, among other
things, jurisdiction over decedents’ estates.
   The court, thereafter, construed the allegations of
the plaintiff’s complaint, finding that the plaintiff had
alleged that it had provided services to the decedent
for which it has not been paid. Although the plaintiff
alleged that the defendant had received benefits under
the insurance policy, it did not allege that the defendant
was legally obligated to remit payment on behalf of
the decedent. Significantly, the plaintiff’s aggrievement,
therefore, arises from its unpaid invoice for services it
rendered to the decedent. The plaintiff provided those
services pursuant to an arrangement between it and
the decedent. Because payment of insurance benefits
for the services provided by the plaintiff stems from a
personal obligation of the decedent, the plaintiff must
present its claim to the Probate Court. See Matey v.
Estate of Dember, 256 Conn. 456, 477, 774 A.2d 113
(2001) (‘‘[a] claim which is characterized as an existing
obligation of the decedent and would be paid out of
the estate as a whole falls within the statute and must
be presented’’ [internal quotation marks omitted]).
    The court also addressed the plaintiff’s allegation that
no estate had been opened on the decedent’s behalf.
The plaintiff argued that it could not present a claim
to the fiduciary of an estate that did not exist. In
response, the court reasoned that whether an estate had
been opened did not change the nature of the plaintiff’s
claims, and that it is within the power of the plaintiff,
as a creditor of the decedent, to petition the Probate
Court to open an estate. See Boucher Agency, Inc. v.
Zimmer, 160 Conn. 404, 408, 279 A.2d 540 (1971) (apply
for appointment of fiduciary). Once appointed, the fidu-
ciary is responsible for collecting estate assets to dis-
tribute to creditors and beneficiaries. See Hall v.
Meriden Trust & Safe Deposit Co., 103 Conn. 226, 231,
130 A.157 (1925). Moreover, the court stated, the fidu-
ciary has the power, if necessary, ‘‘[t]o compromise,
adjust, arbitrate, sue on or defend, abandon, or other-
wise deal with and settle claims in favor of or against
the estate . . . . General Statutes § 45a-234 (18).’’
(Internal quotation marks omitted.) If the plaintiff were
to present a valid claim to the fiduciary of the decedent’s
estate, and if the fiduciary were to reject that claim,
the plaintiff would then have a cause of action in the
Superior Court. See General Statutes § 45a-363 (a)
(‘‘[n]o person who has presented a claim shall be enti-
tled to commence suit unless and until such claim has
been rejected, in whole or in part, as provided in section
45a-360’’).
   In response to the plaintiff’s argument that the Pro-
bate Court cannot adjudicate claims of conversion and
unjust enrichment because it lacks jurisdiction over
such claims, the court acknowledged that the Probate
Court lacks jurisdiction over such claims, but stated
that it has jurisdiction over the estates of deceased
persons. Regardless of the fact that the plaintiff framed
its claims against the defendant in terms of conversion
and unjust enrichment, the title of a pleading is not
controlling. 225 Associates v. Connecticut Housing
Finance Authority, 65 Conn. App. 112, 121, 782 A.2d
189 (2001). The plaintiff is seeking to recover a debt of
the decedent. The court concluded that if the defendant
has been unjustly enriched or has converted moneys
belonging to the decedent, the fiduciary of the dece-
dent’s estate, when appointed, is responsible for bring-
ing claims against the defendant.
  The court concluded that it lacked jurisdiction over
claims stemming from a personal obligation of a
deceased person and, therefore, granted the defendant’s
motion to dismiss. Thereafter, the plaintiff appealed.
                             I
  The plaintiff’s first claim is that the court erroneously
construed the allegations of its complaint as claims
against the estate of the decedent, rather than against
the defendant, which deprived the court of subject mat-
ter jurisdiction. We disagree.
  The standard of review of a ruling on a motion to
dismiss is well established. Whether the trial court has
subject matter jurisdiction is a question of law, and
our review, therefore, is plenary. See Hyllen-Davey v.
Plan & Zoning Commission, 57 Conn. App. 589, 592,
749 A.2d 682, cert. denied, 253 Conn. 926, 754 A.2d
796 (2000).
   ‘‘In ruling upon whether a complaint survives a
motion to dismiss, a court must take the facts to be
those alleged in the complaint, including those facts
necessarily implied from the allegations, construing
them in a manner most favorable to the pleader. . . .
A motion to dismiss tests, inter alia, whether, on the
face of the record, the court is without jurisdiction.’’
(Internal quotation marks omitted.) O’Halloran v. Char-
lotte Hungerford Hospital, 63 Conn. App. 460, 462, 776
A.2d 514 (2001).
   ‘‘The interpretation of pleadings is always a question
of law for the court. . . . In addition, [t]he allegations
of the complaint must be given such reasonable con-
struction as will give effect to [it] in conformity with
the general theory which it was intended to follow, and
do substantial justice between the parties. . . . It is
axiomatic that the parties are bound by their pleadings.’’
(Citation omitted; internal quotation marks omitted.)
Id., 463.
   The substance of the plaintiff’s claim is that it prop-
erly pleaded claims for conversion and unjust enrich-
ment by alleging that the defendant retained the
proceeds of insurance to which the plaintiff was rightly
entitled. The plaintiff’s claim is misguided, however,
because the salient allegations of its complaint are that
it had an agreement with the decedent to render ser-
vices to him, it rendered the requested services, but the
decedent has not paid for those services. Moreover,
nowhere in its complaint did the plaintiff allege that the
defendant was responsible, contractually or otherwise,
for the debts of the decedent. We agree with the trial
court that regardless of the labels the plaintiff attached
to its causes of action, it is the substance of the allega-
tions that control the nature of the cause of action.
See 225 Associates v. Connecticut Housing Finance
Authority, supra, 65 Conn. App. 121.5
   As the court outlined in its memorandum of decision,
the legislature has devised a comprehensive statutory
scheme for the settlement of claims against a decedent’s
estate.6 General Statutes § 45a-353 (d) defines a claim
against a decedent as ‘‘all claims against a decedent (1)
existing at the time of the decedent’s death or (2) arising
after the decedent’s death, including, but not limited
to, claims which are mature, unmatured, liquidated,
unliquidated, contingent, founded in tort, or in the
nature of exoneration, specific performance or replevin
. . . .’’ ‘‘[E]very claim shall be presented to the fiduciary
[of an estate] in writing.’’ General Statutes § 45a-358
(a). ‘‘[T]he purpose of presenting claims in writing to
the fiduciary of the estate is to give him or her notice
of the claim in order to facilitate the speedy settlement
of estates.’’ New England Retail Properties, Inc. v.
Maturo, 102 Conn. App. 476, 484, 925 A.2d 1151, cert.
denied, 284 Conn. 912, 931 A.2d 932 (2007). Although
the plaintiff alleges in paragraph 13 of its complaint
that the insurance benefits belonged to it, the plaintiff
did not allege that it was a beneficiary of the insurance
policy. The issue of which party owns the proceeds
of the insurance policy, however, is irrelevant to the
payment of the debt. The remedy the plaintiff is seeking
is the payment of a debt that is not in dispute. As a
debt owed by the decedent, it is a claim against his
estate, which must be presented to the fiduciary of the
estate. If no estate has been opened, the plaintiff has
the right to seek the assistance of the Probate Court
to open one for the purpose of presenting its claim. See
G. Wilhelm et al., Settlement of Estates in Connecticut
(3d Ed. 2014) § 2:78.
  For the foregoing reasons, the plaintiff cannot prevail
on its claim that the trial court misconstrued its com-
plaint and granted the defendant’s motion to dismiss.
                             II
   The plaintiff’s second claim is that the court abused
its discretion by failing to conduct an evidentiary hear-
ing to establish jurisdictional facts. We disagree.
  The following additional facts are relevant to the
plaintiff’s claim. In its written objection to the defen-
dant’s motion to dismiss, the plaintiff asked the court
to deny the motion to dismiss ‘‘or in the alternative, set
this matter down for an evidentiary hearing, whereby
witnesses can offer testimony and be cross-examined.’’7
In its brief on appeal, the plaintiff argued that the court
did not provide the parties with an opportunity to con-
duct discovery, present evidence, or cross-examine wit-
nesses, even though the plaintiff had requested it.
  ‘‘In any civil action . . . [d]iscovery shall be permit-
ted if the disclosure sought would be of assistance in
the prosecution or defense of the action and if it can
be provided by the disclosing party or person with sub-
stantially greater facility than it could otherwise be
obtained by the party seeking disclosure.’’ (Internal quo-
tation marks omitted.) Standard Tallow Corporation
v. Jowdy, 190 Conn. 48, 57, 459 A.2d 503 (1983). ‘‘When
issues of fact are necessary to the determination of a
court’s jurisdiction, due process requires that a trial-
like hearing be held, in which an opportunity is provided
to present evidence and to cross-examine adverse wit-
nesses.’’ (Internal quotation marks omitted.) Schaghti-
coke Tribal Nation v. Harrison, 264 Conn. 829, 833,
826 A.2d 1102 (2003).
  ‘‘Trial courts addressing motions to dismiss for lack
of subject matter jurisdiction pursuant to [Practice
Book § 10-30] (a) (1) may encounter different situations,
depending on the status of the record in the case. As
summarized by a federal court discussing motions
brought pursuant to the analogous federal rule, [Fed.
R. Civ. P. 12 (b) (1)] [l]ack of subject matter jurisdiction
may be found in any one of three instances: (1) the
complaint alone; (2) the complaint supplemented by
undisputed facts evidenced in the record; or (3) the
complaint supplemented by undisputed facts plus the
court’s resolution of disputed facts. . . . Different
rules and procedures will apply, depending on the state
of the record at the time the motion is filed.’’ (Citation
omitted; footnote omitted; internal quotation marks
omitted.) Conboy v. State, 292 Conn. 642, 650–51, 974
A.2d 669 (2009).
   On appeal, the plaintiff argues that an evidentiary
hearing would have provided an opportunity for it to
present evidence as to the terms of the decedent’s
admission and readmission to the nursing home, ‘‘which
required the decedent to assign to the plaintiff the
proceeds of any insurance available for health care
services provided, and evidence as to its communica-
tions with [the insurer].’’ (Emphasis added.) The short-
coming in the plaintiff’s argument is that it was bound
by the allegations of its complaint. As the trial court
stated, the ‘‘plaintiff’s aggrievement . . . is grounded
in its unpaid invoice for services rendered’’ to the dece-
dent and that there ‘‘is no dispute that anyone other
than [the decedent] was legally obliged to pay for these
services.’’ Generally, a motion to dismiss admits all well
pleaded facts; see Henriquez v. Allegre, 68 Conn. App.
238, 242, 789 A.2d 1142 (2002); unless the defendant
submits proof to rebut the jurisdictional allegations.
See, e.g., Electrical Contractors, Inc. v. Dept. of Educa-
tion, 303 Conn. 402, 422 n.17, 35 A.3d 188 (2012).
   Although the plaintiff alleged that the decedent had
an insurance policy issued by the insurer, the manner
in which it submitted invoices to the insurer, and how
it had been paid prior to January, 2014, those allegations
did not alter the basic nature of its claim, which is for
a debt owed by the decedent. No discovery or hearing
would change the character of the claim alleged. The
plaintiff was bound by the allegations of its complaint.
See Seery v. Yale-New Haven Hospital, 17 Conn. App.
532, 543, 554 A.2d 757 (1989). The decision before the
court was a legal one. An evidentiary hearing, to develop
facts, was not necessary.
   On the basis of our plenary review of the complaint;
see part I of this opinion; we conclude that the allega-
tions of the complaint raise no question regarding juris-
dictional facts and the court properly granted the
motion to dismiss the plaintiff’s causes of action on
the basis of the complaint alone. See Columbia Air
Services, Inc. v. Dept. of Transportation, 293 Conn.
342, 348, 977 A.2d 636 (2009) (jurisdictional issue of
sovereign immunity decided on basis of undisputed
facts in record). The court, therefore, did not abuse its
discretion by denying the plaintiff an opportunity for
discovery or err by failing to hold an evidentiary
hearing.
      The judgment is affirmed.
      In this opinion Prescott, J., concurred.
  1
     Subsequent to the filing of this appeal, the trial court granted the motion
to substitute Attorney Scott D. Rosenberg, conservator of the person and
estate of Arlene Witte, as the party defendant. In this opinion, we refer to
Arlene Witte as the defendant.
   2
     William Witte is the late husband of the defendant.
   3
     The precise language used by the plaintiff in its complaint is: ‘‘The
plaintiff submitted an invoice for care and services between January 1, 2014
through March 31, 2014, to the long term care insurance policy. . . . Upon
information and belief, the long term care policy issued payment to the
defendant for care and services rendered by the plaintiff and she never
forwarded the payment to the plaintiff for the period covering January 1,
2014 through March 31, 2014.’’ We have rephrased the allegations to state
what we believe to be the plaintiff’s intent, i.e., the plaintiff submitted an
invoice to the insurer for benefits due under the insurance policy and the
insurer sent the defendant the benefits to which the decedent was entitled.
   4
     General Statutes § 45a-98 provides in relevant part: ‘‘(a) Courts of probate
in their respective districts shall have the power to (1) grant administration
of intestate estates of persons who have died domiciled in their districts
and of intestate estates of persons not domiciled in this state which may
be granted as provided by section 45a-303; (2) admit wills to probate of
persons who have died domiciled in their districts or of nondomiciliaries
whose wills may be proved in their districts . . . (3) . . . determine title
or rights of possession and use in and to any real, tangible or intangible
property that constitutes, or may constitute, all or part of any trust, any
decedent’s estate, or any estate under control of a guardian or conservator,
which trust or estate is otherwise subject to the jurisdiction of the Probate
Court, including the rights and obligations of any beneficiary of the trust
or estate . . . (4) . . . construe the meaning and effect of any will or trust
agreement if a construction is required in connection with the administration
or distribution of a trust or estate otherwise subject to the jurisdiction of
the Probate Court . . . (5) . . . apply the doctrine of cy pres or approxima-
tion; (6) . . . call executors, administrators, trustees, guardians, conserva-
tors, persons appointed to sell the land of minors, and attorneys-in-fact
acting under powers of attorney created in accordance with section 45a-
562, to account concerning the estates entrusted to their charge; and (7)
make any lawful orders or decrees to carry into effect the power and
jurisdiction conferred upon them by the laws of this state.
   ‘‘(b) The jurisdiction of courts of probate to determine title or rights or
to construe instruments or to apply the doctrine of cy pres or approximation
pursuant to subsection (a) of this section is concurrent with the jurisdiction
of the Superior Court and does not affect the power of the Superior Court
as a court of general jurisdiction.’’
   5
     At oral argument before us, the plaintiff argued that its unjust enrichment
claim is predicated on its course of dealing with the defendant. As a matter
of law, the factual allegations of the plaintiff’s complaint fail to support
such an argument.
   6
     Chapter 802b Part VII of our General Statutes is entitled ‘‘Claims Against
Decedents’ Estates for Decedents Dying on or After October 1, 1987.’’ It is
the public policy of this state, as enacted by the legislature, that claims
involving a decedent’s estate be adjudicated in the Probate Court. ‘‘[T]he
Probate Court, by virtue of its long-standing statutory authority, has exclu-
sive subject matter jurisdiction over matters involving the validity of wills
and the settlement of estates. General Statutes § [45a-98].’’ (Emphasis added.)
Dunham v. Dunham, 204 Conn. 303, 328, 528 A.2d 1123 (1987), overruled
in part on other grounds, Santopietro v. New Haven, 239 Conn. 207, 213
n.8, 682 A.2d 106 (1996). ‘‘ ‘Claim’ means all claims against a decedent (1)
existing at the time of the decedent’s death . . . .’’ General Statutes § 45a-
353 (d).
   Parties to controversies involving the settlement of estates ‘‘are not permit-
ted to delay the settlement of the estate by instituting civil actions in the
courts of general jurisdiction to determine their rights. Public interest
requires that so far as the determination of the controversies is necessary
to the settlement of the estate, they should be determined in the Court of
Probate as matters incidental to such settlement . . . .’’ Slattery v. Woodin,
90 Conn. 48, 50, 96 A. 178 (1915). Litigants should not be permitted to
undermine legislative policy through ‘‘creative pleading.’’
   7
     The plaintiff did not iterate its request for a hearing when it appeared
before the court at short calendar to argue the motion to dismiss.